Page 1/3 CIVIL, ogoop0169176, Transaction Date: 01/14/2021
                    Case 3:21-cv-00116-BAJ-SDJ              Document 1-1       02/23/21 Page 1 of 3



                                                                                      to)
                    LISA LEBLANC                                         SUIT NUMBER:                DIV:

                                                                         21" JUDICIAL DISTRICT COURT
                    VERSUS
                                                                         PARISH OF LIVINGSTON
                    WAL-MART LOUISIANA,LLC
                    AND JANE DOE                                         STATE OF LOUIS!                 =.1

                                                                                                                771
                                                                                               P-                  7:0
                                                                                               1%              0.01 471
                                                     PETITION FOR DAMAGES                                      *-rt -  r-
                                                                                                               r-
                                                                                                                   C.,
                                                                                                               *?:0
                              The petition ofLISA LEBLANC,a resident ofthe lawful age or: ority ofthe

                    Parish ofLivingston, State of Louisiana respectfully represents that:                      .....

                                                                   1.

                              The defendant, WAL-MART LOUISIANA,LLC,is aforeign corporation authorized to

                    do and doing business in the State ofLouisiana, who may be served through its registered agent

                    CT Corporation System, 3867 Plaza Tower Drive, Baton Rouge,LA 70816.

                                                                   2.

                              The defendant, JANE DOE,an unknown manager/employee of the defendant, WAL-

                    MART LOUISIANA,LLC,to be identified at a later date, but upon information and beliefis a

                    resident ofthe State of Louisiana.

                                                                   3.

                              On or about June 13,2020,the plaintiff, LISA LEBLANC,was shopping in the WAL-

                    MART LOUISIANA,LLC (Store No. 2822)in Walker, Louisiana when she was struck by a

                    grocery dolly stacked with on line grocery purchase items while bent down to select an item from

                    the bottom ofthe grocery shelf. This grocery dolly was being operated by an unknown WAL-

                    MART LOUISIANA, LLC employee and caused the injuries and damages complained of

                    herein.

                                                                   4.

                              As a direct result ofthis accident petitioner, LISA LEBLANC,has suffered injuries to

                    various parts of her body, including but not limited to her neck and back, as well as other

                    unknown and grievous injuries to her body, all causing her severe pain and suffering.

                                                                   5.

                          As a direct result ofthis accident,petitioner,LISA LEBLANC,sustained damages,which

                    include but are not limited to the following, among others to be shown at the time oftrial:

                          A)      Past medical expenses;


                                                                                 EXHIBIT "A"
                                                                                  TO NOTICE OF REMOVAL
Page 2/3 CIVIL, 0000001 9176, Transaction Date: 01/14/2021
                    Case  3:21-cv-00116-BAJ-SDJ          Document 1-1           02/23/21 Page 2 of 3




                         B)      Future medical expenses;

                         C)      Past physical pain and suffering;

                         D)      Future physical pain and suffering;

                         E)      Disability;

                         F)      Past mental anguish;

                         G)      Future mental anguish;

                         H)      Loss of enjoyment of life;

                                                                     6.

                          Additionally, petitioner avers that the accident resulting in her injuries, damages and

                    expenses was caused solely and only by the negligent conduct ofthe defendant, WAL-MART

                    LOUISIANA,LLC and JANE DOE.

                                                                     7.

                          The defendants, WAL-MART LOUISIANA,LLC and JANE DOE,were negligent in

                    the following particulars, among others to be shown at the time oftrial:

                           A)      Failure to act with due care;

                           B)       Negligently operating a grocery dolly;

                           C)       Negligently failing to see the plaintiff;

                           D)      Failure to take reasonable measures to provide a safe environment for its
                                   customers;

                           E)      Other acts of negligence which are to be shown at the trial ofthis matter

                    all of which acts of negligence, among others, were the proximate cause of the accident, and

                    petitioner's injuries, damages, and expenses.

                                                                     8.

                           At the time ofthe accident herein sued upon,JANE DOE was working within the course

                    and scope of her employment with the defendant, WAL-MART LOUISIANA,LLC.

                                                                     9.

                          The defendant,WAL-MART LOUISIANA,LLC,is liable unto petitioner for all damages

                    as are reasonable in the premises, plus legal interest from the date ofjudicial demand until paid

                    and for all costs ofthis suit.
Page 3/3 CIVIL, 000000169176, Transaction Date: 01/14/2021
                    Case 3:21-cv-00116-BAJ-SDJ           Document 1-1            02/23/21 Page 3 of 3




                         WHEREFORE,the plaintiff, LISA LEBLANC,prays for judgment herein in her favor

                   and against the defendant, WAL-MART LOUISIANA,LLC and JANE DOE,for all damages

                   as are reasonable in the premises, plus legal interest from the date ofjudicial demand until paid,

                   for all costs of this suit, and for all other just and equitable relief permitted by law.

                                                                       RESPECTFULLY SUBMITTED:

                                                                       FAYARD & HONEYCUTT


                                                                       By:
                                                                         D. BLAYNE HONEYCUTT(18264)
                                                                         COLT J. FORE(34288)
                                                                         HANNAH E. HONEYCUTT(37731)
                                                                         519 Florida Boulevard
                                                                         Denham Springs,LA 70726
                                                                         Telephone(225)664-0304
                                                                         Counsel for plaintiff

                   SERVICE INFORMATION:

                   WAL-MART LOUISIANA,LLC
                          Through its registered agent
                   CT Corporation System
                   3867 Plaza Tower Drive
                   Baton Rouge, LA 70816




                                                                                       21st JUDICiAL DISTRICT-
                                                                                      PARISH 01" Li' iNGSTON,LA _
                                                                                        A true copy    e originAl
                                                                                      tits_            5 20.Z)
                                                                                                               I court
